UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                                No. 09-1061


GESPER PAUL,

                  Petitioner,

          v.

ERIC H. HOLDER, JR., Attorney General,

                  Respondent.



On Petition for Review of an Order of the Board of Immigration
Appeals.


Submitted:     November 18, 2009          Decided:   December 29, 2009


Before WILKINSON, NIEMEYER, and AGEE, Circuit Judges.


Petition denied by unpublished per curiam opinion.


Randall L. Johnson, JOHNSON & ASSOCIATES, P.C., Arlington,
Virginia, for Petitioner. Tony West, Assistant Attorney General,
William C. Peachey, Assistant Director, Rebecca Hoffberg, UNITED
STATES DEPARTMENT OF JUSTICE, Office of Immigration Litigation,
Washington, D.C., for Respondent.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

             Gesper Paul, a native and citizen of Haiti, petitions

for    review     of    an     order    of    the    Board    of    Immigration      Appeals

affirming the Immigration Judge’s denial of his applications for

relief from removal.

             Paul first challenges the determination that he failed

to establish eligibility for asylum.                         To obtain reversal of a

determination          denying    eligibility         for    relief,    an    alien     “must

show that the evidence he presented was so compelling that no

reasonable factfinder could fail to find the requisite fear of

persecution.”            INS    v.     Elias-Zacarias,        502    U.S.     478,     483-84

(1992).      We have reviewed the evidence of record and conclude

that Paul fails to show that the evidence compels a contrary

result.

             Having failed to qualify for asylum, Paul cannot meet

the more stringent standard for withholding of removal.                              Chen v.

INS, 195 F.3d 198, 205 (4th Cir. 1999); INS v. Cardoza-Fonseca,

480 U.S. 421, 430 (1987).                Finally, we uphold the finding below

that Paul failed to demonstrate that it is more likely than not

that    he   would      be     tortured       if    removed    to    Haiti.      8     C.F.R.

§ 1208.16(c)(2) (2009).

             We    therefore           deny    the    petition       for     review.       We

dispense     with       oral     argument          because    the     facts    and     legal



                                               2
contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.



                                                  PETITION DENIED




                                3